Title: To George Washington from Thomas Jefferson, 20 June 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia June 20. 1791.

I am honoured with yours of the 15th instant, & not a little mortified with the miscarriage of so many of my letters. they have been of the following dates[:]
Mar. 27.
Apr. 2.
Apr. 10.
Apr. 17.
Apr. 24.
May 1.
May 8.
May 15.
June. 5. from Bennington. of these it appears that only the three first & that of May 15. had come to hand, & probably that of

June 5. has been recieved ere this. those of Apr. 17. & 24. & May 1. & 8. were sent, the two first to Charleston, & the two last to Taylor’s ferry. I now send copies of them, tho their contents are not at this time very interesting.
The papers from the free people of colour in Grenada, which you did me the honour to inclose, I apprehend it will be best to take no notice of. they are parties in a domestic quarrel, which I think we should leave to be settled among themselves. nor should I think it desireable, were it justifiable, to draw a body of sixty thousand free blacks & mulattoes into our country. the instructions from the government of the United Netherlands, by which mister Shaw has suffered, merit serious notice. the channel thro which application shall be made is the only difficulty; Dumas being personally disagreeable to that government. however, either thro’ him or some other it should certainly be conveyed.
Mr Remsen had unluckily sent off to New York all my letters on the very day of my arrival here, which puts it out of my power to give you the state of things brought by the last packet. I expect they will be returned tomorrow, & that my next may communicate to you whatever they contain interesting.
I recieved yesterday a letter from Colo. Ternan informing me of his appointment & that he should sail about the latter end of May. the court of Madrid has sent over a Don Joseph Jaudenes as a joint commissioner with de Viar, till a Chargé shall be named. he presented me the letter of Credence from the Count de Florida Blanca when I was at New York. he is a young man who was under Secretary to Mr Gardoqui when here.
Our tour was performed in somewhat less time than I had calculated. I have great hopes it has rid me of my head-ach, having scarcely had any thing of it during my journey. mister Madison’s health is very visibly mended. I left him at New York, meditating a journey as far Eastward as Portsmouth. I have the honor to be with the most respectful attachment, Sir, Your most obedient & most humble servt

Th: Jefferson

